 Inthe MatterofWM. -LANsCo.andINTERNATIONAL HOD CARRIERS',BUILDING AND COMMON LABORERS' UNION OF AMERICA, LOCALNo.1426, AFLCase No. R-1699.-Decided March 2, 19.40Junk Business-Investigation ofRepresentatives:controversyeoncerning repre-sentation of employees:refusal to recognize union as exclusive representativequestioning status ofthree employees-UnitAppropriate for Collective Bar-gaining:all employeesat two junkyards in samecity,excluding office and clericalemployees;no dispute asto-Representatives:allpartiesdesire election;eligibility to participatein choice:three "casual"employees placed upon prefer-ential employmentlist--Election OrderedMr. Frederick P: Mett,for the Board.Mr. W. H. Arnold,of Beloit, Wis., for the Company.Mr. Carl E. Bitnce,of Janesville, Wis., for the Union.Mr. Harry Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 13, 1939, International Hod Carriers', Building andCommon Laborers' Union of America, Local No. 1426, AFL, hereincalled the Union, filed with the Regional Director for the TwelfthRegion (Milwaukee, Wisconsin) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wm. Lans Co., Beloit, Wisconsin, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 9, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing.upon due notice.On January 11, 1940, the Regional Director issued a notice of hear-ing, and on January 16, 1940, a notice of postponement of hearing,21 N. L.R. B., No. 5.31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of both of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on January 25, 1940,at Beloit,Wisconsin, before Charles E. Persons, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel; the Union, by its business agent.All partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYWm. Lans Co. is a partnership with its place of business and plantslocated at Beloit, Wisconsin, where it is engaged in purchasing, sorting,cutting, grading, and selling scrap iron, rags, paper, and other kindsof junk. It operates two yards, both of which are connected by sidingswith the Chicago and North Western Railroad Company and one ofwhich is also connected with the Chicago, Milwaukee, St. Paul andPacific Railway Company. The Company occasionally purchases car-loads of material in States other than Wisconsin, although at least90 per cent of the materials purchased by it originate in Wisconsin.At times it sends certain employees to Illinois to obtain goods.Ofthe materials sold by it, it ships 40 per cent in tonnage and 60 per centin dollar value to points outside Wisconsin.H. THEORGANIZATION INVOLVEDInternational Hod Carriers', Building and Common Laborers' Unionof America, Local No. 1426, AFL, is a labor organization, affiliatedwith the American Federation of Labor, which admits to its member-ship all employees of the Company except office and clerical employees.III.THEQUESTION CONCERNING REPRESENTATIONOn October 6, 1939, the Union requested the Company to bargaincollectivelywith it as the exclusive representative of its employees,and on that date and thereafter the Company refused to do so, ques-tioning the status of the three so-called "temporary" employeesdiscussed below.We find that a question has arisen concerning representation of em-ployees of the Company. WM. LANS COMPANY33IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all the Company's employees at both itsyards in Beloit, Wisconsin, except office and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining.The Company agrees that the employees at both yards constitute anappropriate unit, and does not otherwise dispute the appropriatenessof the unit claimed by the Union. All employees in the claimed unitare engaged in handling junk.All are eligible to membership in theUnion.We see no reason to depart from the unit claimed by theUnion.We find that all employees of the Company, at both its yards inBeloit,Wisconsin, excluding office and clerical employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union and the Company desire and we shall direct that anelection by secret ballot be held to resolve the question concerningrepresentation.The Union and the Company, agree that 11 employees, named in Ap-pendix A, who are considered by the Company to be its regularemployees, are eligible to vote in the election.The Union contendsthat three other employees, Walter Jones, Johnnie White, and HayesWhite, are also entitled to vote.The Company claims that these threepersons, among others, are only "extra" or "temporary" employeesand therefore should not be eligible to vote.The Company regularly employs 11 employees and hires so-called"extra" or "temporary" employees from time to time as required bythe exigencies of its business.During 40 weeks in 1939 the Companyemployed 11 employees or fewer. During one week, it employed 12.em- 34DECISIONSOF NATIONALLABOR RELATIONS BOARDployees ; during 3 weeks, 13; during one week, 14; during one week,15; during 4 weeks, 16; and during 2 weeks, 17.During the year1937 the maximum number of employees employed by the Companyduring any one week was 18; during 1938, 14.JohnnieWhite was employed by the Company between January1937 and February 1938 as a regular employee. The Company claimsthat his work as a regular employee was terminated in February1938.Thereafter, however, he was employed from time to time dur-ing 1938 and 1939. In 1938, between April and November, he worked117 hours; in 1939, 138.Walter Jones and Hayes White were firstemployed by the Company in August 1939. From that time until theend' of the year,, Jones 'worked' 192"hours and Hayes White worked219 hours.Five other so-called "temporary" employees were also firstemployed by the Company in August 1939 and worked, respectively,the following number of hours during the period August-November :204, 156, 106, 70, 32.On September 29, 1939, the Company laid off 10 of its employees,including 8 employees who joined the Union during the evening ofSeptember 29.The eight included Walter Jones, Johnnie White,Hayes White, and five regular employees.About October 4, in set-tlement of a labor dispute. which resulted from the lay-off, the Com-pany reinstated the five, regular employees and placed Jones and thetwo Whites upon a preferential list to be given available work in thefuture, which they were capable of doing, before other persons werehired for such work. In a letter to the Regional Director datedNovember 24, 1939, the Company reiterated its intention and desireto comply in good faith with its agreement in regard to the preferentiallist.In view of the foregoing facts, Ave are of the opinion that WalterJones, Johnnie White, and Hayes White have an expectancy of fur-ther employment with the Company sufficient to entitle them to votein the election we shall direct.The other "temporary" employeeswho have heretofore been employed by the Company, not being uponany preferential employment list, do not have such an expectancy.We shall, therefore, direct that those eligible to vote in the electionwill be the employees of the Company in the appropriate unit whowere employed by the Company during the pay-roll period immedi-ately preceding the date of our Direction of Election herein, includingthe employees named in Appendix A, Walter Jones, Johnnie White,and Hayes White, employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, but excluding those whohave since quit or been discharged for cause and "extra" or "tempo- WM. LANS COMPANY35rary" employees other than Walter Jones, Johnnie White, and HayesWhite.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wm. Lans Co., Beloit, Wisconsin, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All employees of the Company at both its yards in Beloit, Wis-consin, excluding office and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Wm. Lans Co., Beloit, Wisconsin, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Twelfth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, among allemployees of Wm. Lans Co. at both its yards in Beloit, Wisconsin, whowere employed by it during the pay-roll period immediately precedingthe date of this Direction of Election, including the employees namedin Appendix A, Walter Jones, Johnnie White, and Hayes White, em-ployees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have since beentemporarily laid off, but excluding office and clerical employees, thosewho have since quit or been discharged for cause, and "extra" or "tem-porary" employees other thanWalter Jones, Johnnie White, andHayes White, to determine whether or not they desire to be representedby InternationalHod Carriers', Building and Common Laborers'Union of America, Local No. 1426, AFL, for the purposes of collectivebargaining.a 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AWilliam Budres.John Blozek (Blazek).Leo Dunaway.Remus Goodwin.Yates Hughes.Joe Labanowski (Labanof-sky).Jacob Marks.Lawrence Meinert.Harry Neblock.Emil Resler.Tony Songal.c